Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Notice of Allowability
This action is to correct the status of claims 7 and 8, which are also allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not fairly teach or suggest all of the claim limitations in claims 1, 5, and 8, specifically (in the context of the polycrystalline silicon rod manufacturing process/apparatus) including a “flow rate amplification nozzle” which can have the effect where the “silicon deposition raw material gas supplied to the nozzle is mixed with the atmosphere in the bell jar and introduced into the nozzle” such that it is jetted out of the nozzle.  This appears to be a novel nozzle structure in such polysilicon rod manufacturing processes.  Kurosawa (US 9437429) is indicative of the prior art, where polysilicon rod manufacturing processes are known and they use nozzles.  As shown in figure 4, there is also mixing between the gases in the bell jar and the gas supplied from the nozzle.  However, the gases in the bell jar are not introduced into the nozzle to be jetted out of the nozzle with the gas supplied from the nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via t
elephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712